


EXHIBIT 10(e)(21)




 
2015 Executive Long-Term Incentive Program (“2015 E-LTIP”)


Under the 2015 E-LTIP, executive officers of the Company are eligible to receive
performance shares based on certain performance measures established by the
Compensation Committee of the Board of Directors (the “Committee”).


The performance elements and corresponding weightings for the 2015 E-LTIP are:


(i) (50%) Adjusted Earnings per Share (EPS): Diluted Earnings per Share from
Continuing Operations as reported in the Company’s audited consolidated
financial statements, as adjusted annually on an after-tax basis for the
following discretely disclosed (in either Management’s Discussion and
Analysis/MD&A or the footnotes to the financial statements) items (on an
individual, or in the aggregate, basis per item and subject to monetary
thresholds as noted): amortization of acquisition-related intangibles; defined
benefit pension and retiree health costs that exceed $265 million or fall below
$215 million for 2015, and that exceed $225 million or fall below $175 million
for 2016 and 2017; restructuring charges (amounts in excess of $75 million);
non-cash write-offs or impairments, except for assets acquired within the past 3
years of the balance sheet date (if equal to or greater than $25 million);
gains/(losses) resulting from acts of war, terrorism or natural disasters (if
equal to or greater than $50 million pre-tax); items individually identified
within Other Expenses, net, (except for interest, currency and asset sales) and
in an amount equal to or greater than $25 million. If any such item qualifies
for separate line item disclosure on the face of the consolidated statement of
income in accordance with Generally Accepted Accounting Principles consistently
applied, then such item will also warrant adjustment; gains/(losses) from the
settlement of tax audits or changes in enacted tax law (if equal to or greater
than $30 million); our share of after-tax effects of the above items incurred by
Fuji-Xerox (if our share is equal to or greater than $10 million).


(ii) (20%) Adjusted Operating Cash Flow: Net Cash provided by (used for)
Operating Activities as reported in the Company’s audited consolidated financial
statements, as adjusted annually for the following items: with the exception of
cash payments for restructurings, cash flow impacts (inflows and outflows)
resulting from the EPS adjustments as identified above, regardless of whether
the cash flow impact and the EPS impact are in the same fiscal year; cash
payments for restructurings in excess of the amount reported as current
restructuring reserves in the preceding year’s Annual Report; discretionary
pension fundings in excess of $50 million.


(iii) (30%) Revenue Growth: Revenue growth adjusted annually to exclude the
impact of changes in the translation of foreign currencies into U.S. dollars.


EPS, Operating Cash Flow and Revenue Growth will be adjusted for the (1) impacts
of a single acquisition if it exceeds a $2.5 billion purchase price; the
adjustments will be measured as incremental impacts to a $2.5 billion
transaction; (2) impacts of a divestiture with revenue equal to or greater than
$100 million; and (3) effects of a change in accounting principle as identified
within the Company’s consolidated financial statements or MD&A.


Any other items approved by the Committee for adjustment of the above metrics
will be considered a modification of the award.



1